Supreme Court of Florida
                                  ____________

                                  No. SC17-837
                                  ____________

                          IAN DECO LIGHTBOURNE,
                                 Appellant,

                                         vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                 [January 26, 2018]



PER CURIAM.

      We have for review Ian Deco Lightbourne’s appeal of the circuit court’s

order denying Lightbourne’s motion filed pursuant to Florida Rule of Criminal

Procedure 3.851. This Court has jurisdiction. See art. V, § 3(b)(1), Fla. Const.

      Lightbourne’s motion sought relief pursuant to the United States Supreme

Court’s decision in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on

remand in Hurst v. State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct.
2161 (2017). This Court stayed Lightbourne’s appeal pending the disposition of

Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017).
After this Court decided Hitchcock, Lightbourne responded to this Court’s order to

show cause arguing why Hitchcock should not be dispositive in this case.

      After reviewing Lightbourne’s response to the order to show cause, as well

as the State’s arguments in reply, we conclude that Lightbourne is not entitled to

relief. Lightbourne was sentenced to death following a jury’s recommendation for

death by an unrecorded vote. See Lightbourne v. State, 438 So. 2d 380, 391 (Fla.

1983).1 Lightbourne’s sentence of death became final in 1984. Lightbourne v.

Florida, 465 U.S. 1051 (1984). Thus, Hurst does not apply retroactively to

Lightbourne’s sentence of death. See Hitchcock, 226 So. 3d at 217. Accordingly,

we affirm the denial of Lightbourne’s motion.

      The Court having carefully considered all arguments raised by Lightbourne,

we caution that any rehearing motion containing reargument will be stricken. It is

so ordered.

LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.

PARIENTE, J., concurring in result.




      1. The jury’s vote recommending a sentence of death was unrecorded, and,
therefore, is not reflected in this Court’s opinion on direct appeal. See Appellant’s
Br. Resp. Show Cause Order, Lightbourne v. State, No. SC17-837 (Fla. Oct. 16,
2017), at 12.

                                        -2-
      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Marion County,
     Robert W. Hodges, Judge - Case No. 421981CF000170CFAXXX

Neal Dupree, Capital Collateral Regional Counsel, Suzanne Myers Keffer, and
Nicole M. Noël, Assistant Capital Collateral Regional Counsel, Southern Region,
Ft. Lauderdale, Florida,

      for Appellant

Pamela Jo Bondi, Attorney General, and Doris Meacham, Assistant Attorney
General, Daytona Beach, Florida,

      for Appellee




                                        -3-